,- .
(r


           - -,


     -,                                                j




                   OFFICE   OF THE ATTORNEY            GENERAL         OF TEXAS

                                         AUSTIN




                                                                     8n nool+84           an4
                                                                      LO   quote        rmm     JOUS




                                    #mlaBluA8n’              caurt    on   aA      ov
                                     shsrlfi      to       hln    fadtom,
                                    mueatr        mu       elnater       epon-




                  tiOA OP the AAwtiA8  d:. CO? the 5hditf                    t0
                  ozaploya brother Of a OoUnty00Pmi8810A8Frg
                    The oaao ot hwlorron %WO84     lS2 8 WOt2dM)
                                                               1-b
          hxar sup-      ~0~8)~ h014, tht th0 boolJrJ~0~8* am
          an4 Aot the oharlrt bar th8 powor an4 rlsht to -Plw @a4
          dla o lla0r0g
                      urr thSA&
                            o u#8
                                AOOS’#,
                                    ~Allltoar A
                                              r llrvator                                      o lmm-
          to r a h
Bonorablo A. It* Blokwoa,




                "Authmit~ to bia4 the oowaty bt ooa-
     traot       must oolw r?QE the eo~s*lcau8'   oot&rs
     a OtiAg
          u o A b Od y
                     Itii0DOIlUffiOiOBt                                               mt
       iAdl'?fdti Ooarsia8ii-porAw hat. ro-
     tho
     fXdA8dfroa objoobing to th@ 8MU~~t~oaOi
     mob mathorlt~ by thbrllloao4 r4a&    It tr
     not nowmary,  horover, &bat authority bo
     ShOU#l
         hr 10 OrbOraOtAAl4                              OAtAnd AA thA
     IldAUtW;          &O fUO8 that
                       l                         AA    Or4U         -0        El840 -r
     ha tipa br -1,
           laeuty             ofrioan,           by    rirtuo           of    their
     offloo, are             not agent0          o1~0~sr6d              to    0~Msaot
     on behalf         of the        eowty;           aad ahon they                   aaao#m
     t0 40 M, A0 SWOVOY~ OM b% tL86 a&A*8      fh0
     etxult~upon the oootFar* or ror ths vall&o oi
     the @Md8  tP th0 abran   Of =ri?hAtiOA    br
     tho       c!malaSnslonur’           QOA?Ie~




                ‘Ilo OfflOU or             thh        stat0        or AAyorsi-
     oar       of a4     4i8triot,            oounty,,          oitr,        pnolart~
     rohool Uhtriet,  or othrr mua&ol;rl nrWltG
     SloA of thlr state, or any orrioo? or aMhoT
     of      any   3t4t0,      4lrttlot,          oount~,           oitt,        aohool
     418trioB or other mualoipal                     bow&, or WQi*
     of any        oourt,       oreatod        br or \mdar wthOri8y
     Of a4         g0A6t-d       Or 8mtiti             bw        Or thin         %a’to,
                                                                                                  3.53




      ora4mu5er                    0r   the kuidatoxv ehall8rp,
               or *oh   for, or 0oafSra  t&a ap int-
             L any orrtoo,   poria0a,   emkrh    r 9, mb
      plowat     or dutlr OS a4 porron     nLta4     +Ub
      ia th            WOOA        4-m.     bl 8titnity or WiUit
       thd tbir4 4~reo                  by OOADWl&doit~          to tho
      poreoa 80 appolziM~6 or 00 ro*ltq                             01? te any
      other        rembsr ot aq            nroh bowl,       d.       k&h-
       tua,        or oa&rt or WRieb auah &WISOA mo lppolat-
       ins or voting say br                 a waber,      rhon the alart,
      au,          or    conpAsabml          0r wah      AppoIntM             fa    $0
       b    pal4 POI dlmotly                 01 lndlr.otLy            out      ot
      OP rraa pdi0   fund0 01 rwr 0t orif                                   0r
      64  kin4 or oharaotor wht6ootu.~

            TiOarw AOt fumiShob with l oow Or the O?dU                                       or
the   Camalsrf.onor~* Court deoortbad la par letter 8a4                                   thaw-
roro 60     not        g-am   0~    smh

                  It la our oplnim~            houevor        tha8      the        Caaud~8~0nm’a
Court woulb &PO thm authority to aubwriw thr ebrrlfi to
a08 a3 tholr     @At iA hidA# th. V?dWS OQU?tbU6c, w-M8
If the Cbales r oaet#* Oourt rlahod to 40 r00 Of OOUTBI,thw
ahwlrf  uvula  not ham to aarapt   6uah podtioa of aim&at if
hb did     Ad      aolfim      to a0 10~

                  Tf    the   Ooradsef~~~o’        Cour8 thrw&h the eharl’itf
as lta     a~&          liplgo4         ai brothor or on@ or the County aaa-
c-dsalonorr ~8 a Janitor or other oou&hou&o awlo7ae,    euah
~ploywnt    uoti4 be 8 diroot and r2sgraot viotitlolt ot Arti-
01s 432, v, A* T. p. a.